Citation Nr: 0617376	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  03-37 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for residuals of a right knee meniscus injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran hs active service from August 1981 to March 1983.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
March 2005, the veteran testified before the undersigned at a 
Travel Board hearing conducted at the RO.  In May 2005, this 
case was remanded to the RO for additional development.


FINDINGS OF FACT

The veteran did not file a substantive appeal regarding the 
claim for an initial evaluation in excess of 20 percent for 
the residuals of a right knee meniscus injury.


CONCLUSION OF LAW

There is no issue in controversy before the Board.  
38 U.S.C.A. §§ 5107(a), 7105(d)(5) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 20.202, 20.302(b) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the instant case, a rating action was issued in June 2003 
which awarded service connection for a right knee strain, 
meniscal tear, evaluated as 10 percent disabling effective 
from May 16, 2002.  In October 2003, the veteran submitted a 
notice of disagreement (NOD) with that decision.  In November 
2003, another rating action was issued which increased the 
assigned disability evaluation to 20 percent, effective May 
16, 2002.

In November 2003, the RO sent the veteran a statement of the 
case (SOC) which referred to a claim unrelated to the issue 
which the veteran is attempting to bring before the Board in 
the present decision.  There was no reference in that SOC to 
the claim for an increased evaluation for the right knee 
disorder.  He submitted a VA Form 9 as to the unrelated issue 
in December 2003, and a supplemental statement of the case 
(SSOC) on that issue was sent to the veteran in August 2004.

After the Travel Board hearing before the undersigned in 
March 2005, the Board issued a remand in May 2005, finding 
that, because the veteran had submitted a timely NOD as to 
the June 2003 decision concerning the evaluation assigned to 
the right knee meniscal tear residuals, he should have been 
sent an SOC on that issue.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  The RO was instructed to send such an SOC 
to the veteran; thereafter, the issue was to be returned to 
the Board if, and only if, the veteran completed the appeal 
by submitting a timely substantive appeal.

On December 8, 2005, the RO mailed the required SOC to the 
veteran, with a copy being sent to his representative.  He 
was informed that he had 60 days from the date of the letter 
accompanying the SOC in which to submit his substantive 
appeal (a form for which was enclosed with the SOC).  The 
case was then returned to the Board prior to the expiration 
of the 60-day period.  As a result, the Board held the case 
in abeyance until after the passage of the 60-day period, and 
contacted the RO in order to ascertain whether the veteran 
had submitted a substantive appeal.  No response was 
received, and no substantive appeal has been associated with 
the claims folder.

Pursuant to 38 C.F.R. § 20.202 (2005), a substantive appeal 
consists of a properly completed VA Form 9 or correspondence 
containing the necessary information.  The substantive appeal 
should set out specific arguments relating to errors of fact 
or law made by the RO in reaching the determination being 
appealed.  To the extent possible, the argument should be 
related to specific items in the statement of the case.  The 
Board shall construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination, or 
determinations, being appealed.  Proper completion and filing 
of the substantive appeal are the last actions the appellant 
needs to take to perfect an appeal.  

In this case, the evidence clearly shows that the veteran 
failed to perfect a timely appeal by failing to submit a 
substantive appeal within 60 days from the date that the RO 
mailed the SOC, or within the remainder of the one year 
period from the date of mailing of the notification of the 
determination being appealed, whichever is later.  38 C.F.R. 
§ 20.302(b) (2005).  Therefore, because an appeal for an 
evaluation in excess of 20 percent for the right knee 
meniscal tear residuals has not been timely perfected, the 
claim must be dismissed pursuant to 38 U.S.C.A. § 7105(d)(5) 
(West 2002 & Supp. 2005).


ORDER

The appeal is dismissed.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


